Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			 
                                                       Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Fidel D. Nwamu Reg. No. 46,294 on 08/30/2022.

Amend the claims as the following:
7. (Currently Amended) The centralized data management system of claim [[6]] 1 wherein the data parameters include a data domain specifier and a data type specifier.
8. (Currently Amended) The centralized data management system of claim [[6]] 1  wherein the data and the interconnected data are displayable in a format based upon the set of data parameter and the set of relationship parameters.
9. (Currently Amended) A non-transitory, computer-readable storage medium having stored thereon instructions which when executed by a processor, cause the processor to perform operations comprising: receiving data assets to a data management platform through an application program interface (API) gateway, the data assets having multiple formats; reformatting the data assets based upon a corresponding data model; Page 3 of 12Application No.: 17/081,947 Attorney Ref.: BAYSYS.001US accessing a set of data management services through a corresponding API, wherein each data management service is associated with its own API to dynamically identify interconnections between the data assets, the set of data management services including at least two or more , wherein the data management services are implemented as microservices, each data management service being  independently deployable; and storing the data assets and the interconnection data[[.]];  
 	wherein the instructions cause the processor to perform the further operation comprising: receiving a data request to the API gateway, the data request including a set of data parameters that specify data; receiving a set of relationship parameters corresponding to the data request; accessing one or more data management features of the set of data management features based upon the set of data parameters and the set of relationship parameters; identifying interconnected data based upon the specified data parameters and specified relation parameters; and presenting the data and the interconnected data to a user.

 B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 9, the prior art taught by DUBOIS (US 20150067176 A1) in view of CRISTOFI (US 20210117251 A1) do not teach on render obvious the limitations recited in claims 1, 9 when taken in the context of the claims as a whole wherein each data management service is associated with its own API to dynamically identify interconnections between the data assets, the set of data management services including at least two or more tagging, ownership, relationship, cataloging, discovery, lineage and provenance, and lifecycle; generating interconnection data for the data assets, wherein the data management services are implemented as microservices, each data management service being  independently deployable; and storing the data assets and the interconnection data; wherein the instructions cause the processor to perform the further operation comprising: receiving a data request to the API gateway, the data request including a set of data parameters that specify data; receiving a set of relationship parameters corresponding to the data request; accessing one or more data management features of the set of data management features based upon the set of data parameters and the set of relationship parameters; identifying interconnected data based upon the specified data parameters and specified relation parameters; and presenting the data and the interconnected data to a user as recited in the independent claims 1, 9. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 9  . 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LeChi  Truong whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/               Primary Examiner, Art Unit 2194